BROWN, District Judge.
I was at flrst disposed to regard tills collision as the result oí inevitable accident, but upon the argument oí counsel and closer perusal of the testimony, I am satisfied that both boats should be held in fault.
The Skidmore, in my judgment, could not have been as atientivo as she ought to have been either to the hell sounded on Hie City of Lawrence, or to the ferry hells on the shore. The evidence of the City of Lawrence leaves no doubt that these shore hells were easily heard where she was. They should have been equally heard by the Skidmore approaching her. The steamer’s bell ought also to have been heard earlier, and if it was mistaken through the slowness of the stroke for shore hells on the New York shore, that was abundant reason for the Skidmore to proceed much further to the eastward. Having been at the time the captain was (¡ailed within 150 feet of the Brooklyn shore, as the mate iold him, the tug could not have got so far toward the Yew York shore as the City of Lawrence lay without directing her course considerably across the river. This is not reconcilable with a prudent course if the captain were all the time aiming to make Newtown creek.
I think the Skidmore is further to blame for not having lookouts on the hows oí the two barges alongside, which ran ahead oí bri-sóme 80 feet, that is from 45 to 50 feet ahead oí the pilot house. Heo The Patria (D. C.) 92 Fed. 411, affirmed in (C. C. A.) 107 Fed. 157. In so thick fog in the nighttime no excuses can be accepted for not having a good lookout way forward.
The City of Lawrence is I think to blame for anchoring where she-did. The testimony is quite contradictory as to the place oí her anchorage. Her captain states that after she swung to the ebb tide, the Nineteenth street buoy was directly astern. Several oí the tug's witnesses testify that on going out to ascertain her position while she was in the flood tide, tiiey found her considerably to (he eastward oí (he buoy; but I think the captain’s own testimony is conclusive that his position was considerably to the eastward of (hat buoy, and therefore to the eastward of (.he anchorage grounds. He testifies that in sounding he found seven fathoms of water, and no such depth is found except considerably to the eastward of the buoy. This fact itself was sufficient to indicate to him that the anchorage ground was considerably nearer (he New York shore and that there was still abundant room for him to go there without danger. The Ailsa (D. C.) 76 Fed. 868.
For these reasons I think both are to blame, and the libelants are entitled to a decreo against boih, accordingly, with costs.